        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


CYNTHIA FAREED AND JAMES                   )
MASELAN, CO-PERSONAL                       )
REPRESENTATIVES OF THE ESTATE              )
OF JASER AL-RAKAH,                         )
CYNTHIA FAREED AND JAMES                   )
MASELAN, CO-PERSONAL                       )
REPRESENTATIVES OF THE ESTATE              )
OF THEEB AL-YAMI,                          )
ANNA SEPANEK, INDIVIDUALLY,                )
TYLER SAN JURJO, PPA                       )
ANNA SEPANEK, ISABELLA SAN                 )
JURJO, PPA ANNA SEPANEK,                   )
JENNIFER GALLUCCI,                         )      Civil Action No. 3:20-11053-MGM
INDIVIDUALLY, BRAYDEN                      )
GALLUCCI PPA JENNIFER GALLUCCI,            )
and SOFIA GALLUCCI PPA JENNIFER            )
GALLUCCI,                                  )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )
                                           )
CENTRAL RIVERS POWER MA, LLC,              )
WARE RIVER POWER, INC., and                )
JOHN DOE #1,                               )
                                           )
               Defendants.                 )


       MEMORANDUM AND ORDER CONCERNING WARE RIVER POWER, INC.’S
     MOTION TO COMPEL FEDERAL ENERGY REGULATORY COMMISSION TO
                RESPOND TO DOCUMENT ONLY SUBPOENA
                                (Dkt. No. 51)

       ROBERTSON, U.S.M.J.

       I.      Introduction

       Defendant Ware River Power, Inc. (“WRPI”) operates a hydroelectric dam known as the

Red Bridge Project in Wilbraham. Below the dam, on the Chicopee River, there is a recreational



                                                  1
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 2 of 12




area known as the Red Bridge State Park that was deeded to the Commonwealth of

Massachusetts to serve as a public recreational area. On or around June 29, 2018, there was an

unanticipated release of water from the dam, allegedly causing the deaths and injuries that are the

subject of this suit. Before the court is WRPI’s motion to compel the Federal Energy Regulatory

Commission (“FERC”) to comply with its subpoena requiring FERC, a non-party responsible for

licensing the dam, to produce documents related to the Red Bridge Project, the Red Bridge State

Park, and the events at issue in this case (Dkt. No. 51). For the reasons set forth below, the court

denies WRPI’s motion without prejudice.

       II.     Background

               A. Allegations in the Complaint.

       The plaintiffs allege that on or around June 28, 2018, lightning struck the Red Bridge

Project, damaging parts of the dam’s computer operating system (Compl. ¶ 14). On June 29,

2018, John Doe #1, the plant operator, discovered the damage and reset certain dam functions for

manual operation (Compl. ¶ 16). In the afternoon, after attempting to repair the operating

system, John Doe #1 brought the dam back on-line and restarted the dam’s operations in auto

mode (Compl. ¶ 17). His actions caused a rapid and massive release of water through and over

the dam (Compl. ¶ 18). The result was tragic for Theeb Al-Yami, Jaser Al-Rakah, Tyler San

Jurjo, Isabella San Jurjo, Anne Sepanek, Brayden Gallucci, Sofia Galluci, and Jennifer Galluci,

all of whom were in the recreational area downstream. Theeb Al-Yami and Jaser Al-Rakah

drowned while trying to save the lives of Tyler San Jurgo, Brayden Galluci, Jennifer Gallucci,

and Anna Sepanek (Compl. ¶¶ 32-35). Tyler San Jurgo, Brayden Galluci, Jennifer Gallucci, and

Anna Sepanek struggled in the water “for the better part of a half of an hour” while Isabella San




                                                     2
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 3 of 12




Jurjo and Sofia Gallucci watched from the shore (Compl. ¶¶ 31, 38). Plaintiffs’ claims of

negligence, gross negligence, and emotional distress arise from these events.

               B. Subpoena to FERC.

       The Red Bridge Project is licensed by FERC and maintained by Massachusetts state

agencies (Compl. ¶ 6). On August 14, 2020, WRPI served a Documents Only Subpoena on

FERC (Dkt. No. 52-1) requesting:

       (1) A certified copy of any and all documents, reports, memoranda, notices,
       letters, e-mails and any other communications and/or correspondence from June
       1, 2013 to present regarding the [Red Bridge Project] between the Federal Energy
       Regulatory Commission, its employees, agents, or representatives (including their
       attorneys) and (i) Central Rivers Power MA, LLC (f/k/a Nautilus Hydro, LLC);
       (ii) Ware River Power, Inc.; (iii) Essential Power Massachusetts, LLC; (iv)
       Commonwealth of Massachusetts Department of Conservation and Recreation;
       and (v) any other agency or department of the Commonwealth of Massachusetts,
       including any of the agents, servants, contractors, subcontractors, and/or
       employees of the aforementioned (including their attorneys).

       (2) A certified copy of any and all documents, reports, memoranda, notices,
       letters, e-mails and any other communications and/or correspondence from June
       1, 2013 to present regarding Red Bridge State Park between the Federal Energy
       Regulatory Commission, its employees, agents, or representatives (including their
       attorneys) and (i) Central Rivers Power MA, LLC (f/k/a Nautilus Hydro, LLC);
       (ii) Ware River Power, Inc.; (iii) Essential Power Massachusetts, LLC; (iv)
       Commonwealth of Massachusetts Department of Conservation and Recreation;
       and (v) any other agency or department of the Commonwealth of Massachusetts,
       including any of the agents, servants, contractors, subcontractors, and/or
       employees of the aforementioned (including their attorneys).

       (3) A certified copy of any safety inspections, assessments, or studies done
       regarding the [Red Bridge Project] from June 1, 2013 to present.

       (4) A certified copy of any safety inspections, assessments, or studies done
       regarding the Red Bridge State Park from June 1, 2013 to present.

       (5) A certified copy of any and all documents, reports, memoranda, notices,
       letters, e-mails and any other communications and/or correspondence relating to
       an alleged incident of June 29, 2018 involving, inter alia, the above captioned
       parties.




                                                    3
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 4 of 12




       (6) A certified copy of any and all documents, reports, memoranda, letters, charts,
       graphs, photographs, videos, letters, e-mails, and any other communications
       and/or correspondence related to an August 7, 2018 inspection and test flow
       condition simulation.

       (7) A certified copy of any and all documents, reports, memoranda, notices,
       letters, e-mails and any other communications and/or correspondence relating to
       signage at the [Red River Project] from June 1, 2013 to present.

       (8) A certified copy of any and all documents, reports, memoranda, notices,
       letters, e-mails and any other communications and/or correspondence relating to
       signage at Red Bridge State Park from June 1, 2013 to present.

       (9) A certified copy of any and all documents, reports, memoranda, notices,
       letters, e-mails and any other communications and/or correspondence relating to
       any incidents, accidents, injuries, or other events involving personal injury and/or
       property damage related to the [Red River Project] from June 1, 2013 to present.

       (10) A certified copy of any and all documents, reports, memoranda, notices,
       letters, e-mails and any other communications and/or correspondence relating to
       any incidents, accidents, injuries, or other events involving personal injury and/or
       property damage related to Red River State Park from June 1, 2013 to present.

       The subpoena was accompanied by a cover letter that directed FERC to produce the

requested records accompanied by an affidavit certifying, pursuant to Mass. Gen. Laws ch. 233,

§ 79J, that the enclosed documents were a true, accurate, and complete set of records on file at

FERC related to the Red Bridge Project (Dkt. No. 52-1 at 1, 6).

       On September 18, 2020, FERC responded to WRPI’s subpoena, noting that the

production of documents by federal agencies is governed by an agency’s Touhy regulations and

setting forth the regulations for WRPI’s information (Dkt. No. 52-2). FERC’s regulations

governing responses to subpoenas, set forth in 18 C.F.R. § 388.111, require a requesting party to

provide a statement of the party’s interest, the relevance of the requested documents, and a

discussion of whether the documents are available from other sources. See id.

        In response, on October 13, 2020, WRPI sent a letter to FERC’s Office of the General

Counsel purportedly requesting the documents listed in the subpoena pursuant to FERC’s Touhy


                                                    4
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 5 of 12




regulations (Dkt. No. 52-3). The letter briefly described the pending litigation, WRPI’s

understanding of FERC’s role in regulating the Red Bridge Project and an investigation WRPI

believed FERC had conducted into the events at the Red Bridge Project and the Red Bridge State

Park on June 28-29, 2018, and asserted that “as FERC was the government agency responsible

for regulating the Red Bridge Project, these documents [were] not reasonably available from

other sources” (Dkt. No. 52-3 at 2). In summary, FERC’s response to WRPI was that most, if

not all, of the documents WRPI was seeking were most likely available from sources other than

FERC and that WRPI was required to demonstrate that it had exhausted other sources for the

requested documents before FERC had an obligation to produce documents in response to a

subpoena (Dkt. No. 52-6 at 1).

       On January 20, 2021, WRPI submitted a Freedom of Information Act (“FOIA”) request

to FERC seeking all of the documents listed in the subpoena (Dkt. No. 52-4). FERC’s response

identified FERC’s eLibrary database as a source of publicly available documents, requested that

WRPI narrow its request for non-public documents so that the request could be processed, and

explained that material released pursuant to FOIA generally was not certified (Dkt. No. 52-5).

       WRPI then renewed its demand to FERC for production of all of the documents it had

requested, stating that it required certified copies of documents for purposes of admissibility at

trial, and informed FERC (politely) that it would file a motion to compel if FERC did not comply

with the subpoena as served (Dkt. No. 57-1 at 32-33).

       III.    Discussion

               A. Standard of Review

       “The Housekeeping Act, 5 U.S.C. § 301, authorizes federal agencies to create rules

governing discovery and disclosure. [United States ex rel.] Touhy [v. Ragan, 340 U.S. 462



                                                     5
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 6 of 12




(1951)] affirms this authority.” Cabral v. U.S. Dep’t of Justice, 587 F.3d 13, 22 (1st Cir. 2009)

(citing Puerto Rico v. United States, 490 F.3d 50, 61 (1st Cir. 2007), cert. denied, 552 U.S. 1295

(2008)). Such rules and regulations are commonly referred to as “Touhy regulations,” following

the decision in Touhy. “To obtain information from a federal agency, a party ‘must file a request

pursuant to the agency’s regulations, and may seek judicial review only under the

[Administrative Procedures Act (“APA”)].” Id. at 23 (quoting Puerto Rico, 490 F.3d at 61 n.6).

It is well-settled that this rule applies when the agency action under review is a response to a

subpoena for documents. See, e.g., Bobreski v. U.S. E.P.A., 284 F. Supp. 2d. 67, 73-74 (D.D.C.

2003) (“A party challenging an agency’s Touhy-based denial of a subpoena or request for

testimony ‘must proceed under the APA … .”) (quoting Houston Bus. Journal v. Office of

Comptroller of Currency, 86 F.3d 1208, 1212 n.4 (D.C. Cir. 1996)); see also Barnett v. Ill. State

Bd. of Ill., No. 02 C 2401, 2002 WL 1560013, at *1 (N.D. Ill. July 2, 2002) (“The bottom line …

is that the Department’s refusal to comply with plaintiffs’ subpoena, which was made pursuant to

its Touhy regulations, must be reviewed under the standard set forth in the APA, 5 U.S.C. §

706(2)(A).”). Indeed, WRPI stands silent in response to FERC’s contention that its response to

WRPI’s subpoena must be judged under APA standards.

       Under the APA, this court may overturn FERC’s decision not to produce documents in

response to WRPI’s subpoena as served only if that decision was “‘arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.’” Cabral, 587 F.3d at 23 (quoting 5

U.S.C. § 706(2)(A)). This “exceedingly deferential” standard examines “’whether the [agency’s]

decision was based on a consideration of the relevant factors and whether there has been a clear

error of judgement.’” Fund for Animals, Inc. v. Rice, 85 F.3d 535, 541 (11th Cir. 1996) (quoting

N. Buckhead Civic Ass’n v. Skinner, 903 F.2d 1533, 1538 (11th Cir. 1990)). “[T]he reviewing



                                                     6
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 7 of 12




court is limited to the administrative record as it existed at the time of the agency’s decision.”

Westchester Gen. Hosp., Inc. v. Dep’t of Health & Human Servs., Ctr. for Medicare & Medicaid

Servs., 770 F. Supp. 2d 1286, 1289 (S.D. Fla. 2011), aff’d 443 F. App’x 407 (11th Cir. 2011)

(citing C.I.R. v. Neal, 557 F.3d 1262, 1279 (11th Cir. 2009)).

               B. FERC’s Touhy Regulations

       FERC’s Touhy regulations specify the procedures that FERC applies to requests for

information, including by subpoena. See 18 C.F.R. §§ 388.101, 388.111. Touhy regulations do

not create a substantive entitlement to withhold documents, rather they “set forth administrative

procedures to be followed when demands for information are received.” Puerto Rico, 490 F.3d

at 61-62 (quoting Kwan Fai Mak v. FBI, 252 F.3d 1089, 1092 (9th Cir. 2001)). FERC’s Touhy

regulations describe the procedures for obtaining documents that are available in the agency’s

Public Reference Room and on its web site, 18 C.F.R. § 388.106; the process for requesting

FERC documents that are not publicly available, 18 C.F.R. § 388.108; and FERC’s procedures

for responding to a subpoena. See 18 C.F.R. § 388.111 (“Section 388.111”). Read as a whole,

FERC’s Touhy regulations direct individuals seeking FERC documents to FERC’s Public

Reference Room or its eLibrary database in the first instance. FERC represents that most

publicly available FERC documents can be obtained from the database (Dkt. No. 57 at 15 n.8).

To the extent an individual seeks a document that is not publicly available and therefore not

available in the reference room or the eLibrary database, the regulations direct the submission of

a FOIA request. 18 C.F.R. § 388.108. By regulation, FERC’s responses to FOIA requests are

prioritized by the volume and complexity of the request. 18 C.F.R. § 388.108(b).

       Section 388.111 provides, in pertinent part, that “[a] subpoena … must furnish a

statement to the General Counsel of the Commission. This statement must set forth the party’s

interest in the case or matter, the relevance of the desired testimony or documents, and a

                                                      7
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 8 of 12




discussion of whether the desired testimony or documents are reasonably available from other

sources.” 18 C.F.R. § 388.1111(c). Factors that FERC is entitled to consider in determining

whether to provide information in response to the subpoena include “the need to conserve the

time of employees for conducting official business; the need to avoid spending time and money

of the United States for private purposes; the need to maintain impartiality between private

litigants in cases where substantial government interest is not involved; and the established legal

standards for determining whether justification exists for the disclosure of confidential

information and records.” 18 C.F.R. § 388.111(e).

               C. FERC’s Response to WRPI’s Subpoena

       FERC concedes that WRPI adequately set forth its interest in the case and the relevance

of the desired documents in its so-called Touhy request (Dkt. No. 52-3). FERC took the position,

however, in response to WRPI’s subpoena, and contends before this court, that WRPI had an

obligation under FERC’s Touhy regulations to exhaust other sources for obtaining documents

before subpoenaing those documents from FERC (Dkt. No. 57-1 at 38; Dkt. No. 57 at 1-2).

FERC has not taken the position that it has no obligation to respond to a properly limited WRPI

subpoena served after WRPI has exhausted other potential sources of relevant documents (Dkt.

No. 57 at 2; Dkt. No. 57-1 at 1)). For its part, WRPI has not argued that the documents it seeks

from FERC are not available from other sources (Dkt. No. 52 at 10), or that it took reasonable

steps to obtain documents from other possible sources before serving its subpoena on FERC.

The justification WRPI has advanced for demanding that FERC respond to its subpoena as




                                                     8
          Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 9 of 12




served is that it requires certified documents to ensure admissibility at trial (Dkt. No. 52 at 11-

12). 1

         This court finds that it was not arbitrary or capricious for FERC to take the position that,

many, if not all, of the documents WRPI was requesting via its subpoena were likely to be

available through FERC’s eLibrary database or from a source other than FERC and that WRPI

could establish admissibility by means other than certification of each document responsive to

the broad requests in the WRPI subpoena. First, FERC directed WRPI to its eLibrary as a

possible source for some of the documents listed in the subpoena. As FERC points out, “the

bulk of caselaw examining the question ha[s] found that screenshots and documents from

government websites, when the source [is] identifiable, constitute[] ‘other publications’ within

the meaning of [Federal Rule of Evidence] 902(5)” and are self-authenticating for purposes of

admissibility in federal court. Hawkes v. BSI Fin., Inc., 444 F. Supp. 3d 260, 266-67 (D. Mass.

2020) (citing Williams v. Long, 585 F. Supp. 2d 679, 685-90 (D. Md. 2008)); see also Paralyzed

Veterans of Am. v. McPherson, No. C 06-4670 SBA, 2008 WL 4183981, at *7 (N.D. Cal. Sept.

9, 2008) (“Federal courts consider records from government websites to be self-authenticating

under Rule 902(5).” (citing Estate of Gonzales v. Hickman, No. ED CV 05-660 MMM (RCx),

2007 WL 3237727, at *2 n.3 (C.D. Cal. May 30, 2007))). Similarly, documents produced in

response to FOIA requests generally are admissible as self-authenticating. See Marcus v. Am.


1
 Perhaps because this case was filed in state court and removed to federal court based on
diversity, WRPI’s subpoena to FERC was accompanied by a request for an affidavit – provided
with the subpoena – pursuant to Mass. Gen. Laws ch. 233, § 79J attesting to the accuracy and
completeness of the documents being produced by FERC in response to the subpoena (Dkt. No.
52-1 at 6). Federal courts generally “apply the Federal Rules of Evidence in diversity cases,”
U.S. Bank Trust, N.A. as Tr. for LSF9 Master Participation Tr. v. Jones, 925 F.3d 534, 539 (1st
Cir. 2019) (citing Downey v. Bob’s Discount Furniture Holdings, Inc., 633 F.3d 1, 8 (1st Cir.
2011)), and, barring any state law substantive evidentiary rule required to be applied, the court
will apply federal standards as to the procedure for obtaining, and the potential admissibility of,
any documents that WRPI seeks from FERC See id.
                                                       9
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 10 of 12




Contract Bridge League, Inc., Civil Action No. 17-11165-FDS, 2021 WL 1132161, at *13-14

(D. Mass. Mar. 24, 2021) (holding that counsel’s attestation that the documents at issue were

produced by the Department of Labor in response to a FOIA request was adequate

authentication); see also Wolf Lake Terminals, Inc. v. Mut. Marine Ins. Co., 433 F. Supp. 2d 933,

944 (N.D. Ind. 2005) (holding that government reports obtained in response to a FOIA request

were admissible pursuant to Rules 901(7) and 902(5)).

        Second, documents listed in the subpoena included, inter alia, communications between

FERC and WRPI and FERC and defendant Ware River Power, Inc., as well as documents related

to safety inspections of the dam and the park, documents related to the events that are the subject

of plaintiffs’ claims and to a test flow simulation of conditions at the time of those events, and

documents related to accidents or injuries at the site of the dam. It was not arbitrary or

capricious for FERC to rely on the likelihood that such documents were in the possession of one

or more of the parties and had been, or would or could be, produced in response to written

discovery conducted by the parties, nor was it beyond the pale for FERC to rely on the generally

accepted principle that “[d]ocuments produced in discovery are deemed authenticated.”

Ramirez-Lluveras v. Pagan-Cruz, 833 F. Supp. 2d 165, 170 (D.P.R. 2011) (citing cases); see also

Joseph v. Lincare, Inc., 989 F.3d 147, 156-57 (1st Cir. 2021) (stating that when a party produces

a document in discovery, “the other parties should be able to treat the document as authentic

unless someone offers some reason to think otherwise, before it is too late to do something about

it”).

        Further, it was not arbitrary or capricious for FERC to interpret Section 388.111 as

requiring WRPI to demonstrate that the documents it sought by its subpoena were not reasonably

available from another source before it turned to FERC for information (Dkt. No. 57-1 at 39).



                                                     10
        Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 11 of 12




“In general, an agency’s ‘choice of whether or not to comply with a third-party subpoena is

essentially a policy decision about the best use of the agency’s resources.’” Puerto Rico, 490

F.3d at 61 (quoting COMSAT Corp. v. Nat’l Sci. Found., 190 F.3d 269, 278 (4th Cir. 1999)).

FERC’s Touhy regulations, like the Touhy regulations of other federal agencies, are designed in

significant part to reduce the burden on FERC of responding to third-party requests for

information. While “any given request may seem small in isolation, … an agency has an interest

in protecting itself against the cumulative disruption to its duties that would come with routinely

granting requests for [information].” Westchester Gen. Hosp., Inc., 770 F. Supp. 2d at 1298

(citing Moore v. Armour Pharm. Co., 927 F.2d 1194, 1198 (11th Cir. 1991)). FERC’s attempts

to communicate this principle to WRPI have apparently fallen on deaf ears.

       WRPI’s motion to compel is denied because FERC’s determination that WRPI did not

make reasonable efforts to obtain documents from other sources before turning to FERC was not

arbitrary or capricious. The court notes that FERC does not assert that its Touhy regulations

shield it from an obligation to respond to a subpoena from WRPI that satisfies FERC’s Touhy

regulations. The court anticipates that WRPI and FERC will comply with their obligations to

confer under Fed. R. Civ. P. 37(a) and Local Rule 7.1(a)(2) before renewing their dispute before

the court. It is nonetheless possible that there will remain a genuine dispute about the extent of

FERC’s obligation to respond to a subsequent WRPI subpoena. Accordingly, WRPI’s motion to

compel is denied without prejudice.

       IV.     Conclusion

       For the foregoing reasons, WRPI’s Motion to Compel FERC to Respond to the

Documents Only Subpoena (Dkt. No. 51) is DENIED without prejudice.

       It is so ordered.



                                                    11
       Case 3:20-cv-11053-MGM Document 72 Filed 08/17/21 Page 12 of 12




Dated: August 17, 2021                   Katherine A. Robertson
                                         KATHERINE A. ROBERTSON
                                         U.S. MAGISTRATE JUDGE




                                        12
